DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been allowed. 
Response to Arguments
Applicant’s arguments persuasive. Terminal disclaimer submitted is approved and overcomes the double patenting rejection. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Terminal disclaimer has been approved. 
The closest prior art discloses a wiper motor control system for a vehicle, which precisely controls the speed of the wiper motor to improve the wiper performance. The present disclosure implements a wiper motor control method in a new form, which precisely controls a speed of the wiper motor for each section through a scheme of improving a plate structure of the wiper motor and monitoring a state of a parking switch, and thus reduces a noise generated in an operation of a wiper device and increases the wiping performance through a differentiated speed for each section, which generally improves the wiper performance (e.g. Kwon et al (US 2013/0124011 A1)) More specifically, the present disclosure implements a smart ECW (Electric Control Wiper) control module inputting a remote control by a wireless transmitter, so that a driver can wirelessly control a wiper before getting into a vehicle, which makes the driver feel convenience and induces the driver to safely drive. However, none of the prior art singly or in combination discloses all the claim limitations as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.




Allowable Subject Matter
Claim 1 has been allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./Examiner, Art Unit 3664       
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664